Citation Nr: 0842099	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  06-12 376	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1. Entitlement to service connection for residuals of a low 
back injury to include the right hip.  

2. Entitlement to service connection for right ear hearing 
loss.  

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan 

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1942 to April 1946.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in September 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2008, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.  At the hearing the veteran raised 
the claim of service connection for a pilonidal cyst, which 
is referred to the RO for appropriate action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a) (2).

The claim of service connection for tinnitus is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGSOF FACT

1. Residuals of a low back injury to include the right hip 
are not currently shown.  

2. Right ear hearing loss is not currently shown. 


CONCLUSIONS OF LAW

1. Residuals of a low back injury to include the right hip 
were not incurred in or aggravated by service.  38 U.S.C.A. § 
1110, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).  

2. Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2005 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claims of service connection, that is: evidence of current 
disability; evidence of an injury or disease or event, 
causing an injury or disease, during service; and evidence of 
a relationship between the current disability and the injury 
or disease or event, causing an injury or disease, during 
service.  



The veteran was notified that VA would obtain service 
treatment records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any records of a 
non-Federal agency on his behalf.  The notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice about the effective date 
of a claim and the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claims of service 
connection are denied, no effective date or disability rating 
can be assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the limited timing error of the VCAA notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records and attempted to obtain VA records. 

The duty to assist also includes providing a medical 
examination when such is necessary to make a decision on a 
claim.  In the absence of a current diagnosis or persistent 
or recurrent symptoms of a low back injury or right ear 
hearing loss, a VA examination is not mandated by 38 C.F.R. 
§ 3.159(c)(4)(A).


At the hearing in September 2008, the record was held open 
for 60 days so that the veteran could submit private medical 
records in support of his claims, but no additional evidence 
has been received. 

As the record does not indicate that there is any additional 
evidence pertinent to the claims and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service treatment records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, treatment, or diagnosis of a low back 
injury to include the right hip or a right ear hearing loss.  
The veteran was hospitalization for a pilonidal cyst in 
October 1944.  On separation examination, hearing was 30/30 
in the right ear for spoken voice and 15/15 in the right ear 
for the whispered voice.  The spine and extremities were 
evaluated as normal.  

After service, there is no VA or private medical records, 
documenting any complaint, finding, history, treatment, or 
diagnosis of residuals of a low back injury to include the 
right hip or of right ear hearing loss.   

In September 2008, the veteran testified that while in the 
Coast Guard aboard a cutter in high seas and on an icy deck 
he injured his back when he slipped and fell against the 
anchor chain and wench.  He stated that surgery for his back 
was cancelled because of the lack of bed space and that he 
has had back problems since then.  He also stated that 
currently his back hurts every day after sitting.  He 
indicated that he was unsuccessful in obtaining private 
medial records or statements of witnesses. 

The veteran testified that while in the Coast Guard he was 
exposed to noise in gunnery training and that he has had 
hearing problems since then.


Principles of Service Connection

Service connection may be granted for a disability which is 
the result of a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a). 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

Analysis

Residuals of a Low Back Injury to include the Right Hip

On the basis of the service treatment records, residuals of a 
low back injury to include the right hip were not 
affirmatively shown during service, and service connection 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established. 

Although the service treatment records do not document a low 
back injury, the veteran did testify that he injured his low 
back when he slipped and fell on an icy deck and that he has 
had back pain since then, which the veteran is competent to 
state. 

After service, excluding the veteran's testimony about 
current back pain, there is no competent evidence of current 
residuals of a low back injury to include the right hip.  
Although the veteran is competent to describe symptoms and 
features of an injury, residuals of a low back injury to 
include the right hip is not a condition under case law that 
has been found to be capable of lay observation.  



Therefore the determination as to the presence of residuals 
of a low back injury to include the right hip is medical in 
nature, that is, not capable of lay observation, and 
competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  As for competent medical 
evidence, there is no competent medical evidence of a current 
diagnosis of residuals of a low back injury to include the 
right hip.  

To the extent that the veteran's testimony about current back 
pain is offered as proof of current residuals of a low back 
injury to include the right hip, as a lay person, the veteran 
is not qualified through education, training, and expertise 
to offer an opinion on a medical diagnosis, not capable of 
lay observation.  For this reason, the Board rejects the 
veteran's testimony as competent evidence to substantiate 
that he currently has residuals of a low back injury to 
include the right hip.   Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

And whether the veteran suffered an injury during service is 
not enough to establish service connection, there must be 
evidence of the claimed disability and evidence that the 
claim disability is the result of the in-service injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In the absence of proof of current residuals of a low back 
injury to include the right hip, there is no valid claim of 
service connection under any theory of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Right Ear Hearing Loss 

On the basis of the service treatment records, right ear 
hearing loss was not affirmatively shown during service, and 
service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(a) is not established. 

Although the service treatment records do not document right 
ear hearing loss, the veteran did testify that he was exposed 
to noise during gunnery training and that he has had right 
ear hearing problems since then, which the veteran is 
competent to state. 

After service, excluding the veteran's testimony about 
current right ear hearing loss, there is no competent 
evidence of current right ear hearing loss.  Although the 
veteran is competent to state that he experienced noise 
exposure during service, hearing loss is not a condition 
under case law that has been found to be capable of lay 
observation.  Therefore the determination as to the presence 
of right ear hearing loss is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).



Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.  As for competent medical 
evidence, there is no competent medical evidence of a current 
right ear hearing loss.  

To the extent that the veteran's testimony about right ear 
hearing problems is offered as proof of current right ear 
hearing loss, as a lay person, the veteran is not qualified 
through education, training, and expertise to offer an 
opinion on a medical diagnosis, not capable of lay 
observation.  For this reason, the Board rejects the 
veteran's testimony as competent evidence to substantiate 
that he currently has right ear hearing loss.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

And whether the veteran was exposed to noise during service 
is not enough to establish service connection, there must be 
evidence of the claimed disability and evidence that the 
claim disability is the result of the in-service noise 
exposure.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In the absence of proof of current right ear hearing loss, 
there is no valid claim of service connection under any 
theory of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a low back injury to 
include the right hip is denied.

Service connection for right ear hearing loss is denied. 


REMAND 

The veteran testified that he has tinnitus and he is 
competent to so testify because ringing in the ears or 
tinnitus is capable of lay observation.  Charles v. Principi, 
16 Vet. App. 370 (2002).  He also testified about in-service 
exposure to noise during gunnery training.  

Under the duty to assist, the VA is required to provide the 
veteran with a medical examination or to obtain a medical 
opinion, addressing whether there is a nexus between current 
tinnitus and in-service noise exposure. 

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA examination to 
determine whether it is at least as 
likely as not that tinnitus is related to 
the in-service exposure to noise during 
gunnery training.  The claims file should 
be made available to the examiner for 
review.

In formulating the opinion, the term "at 
least as likely as not" does not mean 
within the realm of possibility. Rather, 
it means that the weight of the evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as it is to 
find against causation.


2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the Board 





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


